Citation Nr: 0008621	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


REMAND

The veteran served on active duty from July 1942 to January 
1946.  He appeals to the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision which denied his claim for 
service connection for hearing loss.  As part of his appeal, 
he had a hearing before an RO hearing officer in July 1995.  

In an August 1999 letter to the board, the veteran indicated 
he wanted a local hearing before a member of the Board, 
preferably at the VA medical center.  In a February 2000 
letter from the Board to the veteran, he was told that local 
hearings by the Board (i.e., Travel Board hearings) are 
conducted at the RO, and that if he did not respond in 30 
days, it would be assumed he wanted a Travel Board hearing at 
the RO and his case would be remanded to the RO for that 
purpose.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (1999).  The 
veteran has not responded within the allotted time, and thus 
his case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.   



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


